Exhibit 10.2

 

INCREMENTAL TERM LOAN

ACTIVATION NOTICE

 

March 22, 2018

 

To:                             JPMorgan Chase Bank, N.A. as Administrative
Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement dated as of June 27, 2011, as
amended and restated as of July 2, 2015, as further amended and restated as of
August 21, 2017 (as amended by the First Amendment dated as of December 12, 2017
and the Second Amendment dated as of March 22, 2018, the “Credit Agreement”),
among Iron Mountain Information Management, LLC (the “Company”), Iron Mountain
Incorporated (the “Parent”), the other Borrowers from time to time party
thereto, the lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”), JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Administrative Agent, and the other parties thereto.  Terms defined
in the Credit Agreement and not defined herein are used herein as defined
therein.

 

This notice is an Incremental Term Loan Activation Notice referred to in the
Credit Agreement in connection with the establishment of an incremental term
facility of Term B Loans (the “Incremental Term B Facility”; the term loans
thereunder, the “Incremental Term B Loans”), under Section 2.01(c)(i) of the
Credit Agreement. The Company and each of the Lenders party hereto (the
“Incremental Term B Lenders”) hereby notify you that:

 

1.              The amount of the Incremental Term B Loans implemented by this
Incremental Term Loan Activation Notice is $700,000,000 which shall be a
separate Class of Term Loans from the Initial Term Loans.  Notice of borrowing
of such Incremental Term B Loans shall be made in accordance with Sections 3.01
and 5.05(c) of the Credit Agreement.

 

2.              The Incremental Term Maturity Date with respect to the
Incremental Term B Loans is January 2, 2026.

 

3.              The Incremental Term B Lenders and the Company hereby agree that
(a) the amortization schedule relating to the Incremental Term B Loans is set
forth in Annex A attached hereto, and (b) the original issue discount to the
Incremental Term B Loans is 0.25%. The Company hereby promises to pay to the
Administrative Agent for the account of each Incremental Term B Lender the
unpaid principal amount of the Incremental Term B Loans of such Incremental Term
B Lender outstanding on the Incremental Term Maturity Date.

 

4.              Notwithstanding anything to the contrary in the Credit
Agreement, the Incremental Term B Lenders and the Company hereby agree that the
Applicable Margin for the Incremental Term B Loans shall be 0.75% per annum for
Incremental Term B Loans which are ABR Loans and 1.75% per annum for Incremental
Term B Loans which are Eurocurrency Loans (it being understood and agreed that
interest elections and continuations and conversions shall be made in 
accordance with Sections 5.04 and 5.05 of the Credit

 

--------------------------------------------------------------------------------


 

Agreement).   Initially, the Incremental Term B Loans shall be the Type of Loans
and shall have the Interest Period duration as specified in the applicable
notice of borrowing.  Pursuant to Section 2.01(c)(ii) of the Credit Agreement,
the Incremental Term Loans shall be covered by (and this Incremental Term Loan
Activation Notice shall constitute an election for the Incremental Term B Loans
to be covered by) the proviso to clause (v) of the first sentence of such
Section in respect any Class of Subsequently Incurred Term B Loans made after
the date of this Incremental Facility Activation Notice.

 

5.              Pursuant to clause (vi) of the first sentence of
Section 2.01(c)(ii) of the Credit Agreement, it is hereby provided and agreed
that if, on or prior to the date that is six months after the Increased Amount
Date (as defined below), a Repricing Event (as defined below) occurs, the
Company shall pay to the Administrative Agent, for the ratable account of each
of the Incremental Term B Lenders (or its successors or assigns), (A) in the
case of a Repricing Event described in clause (i) of the definition thereof, a
prepayment premium of 1.00% of the aggregate principal amount of the applicable
Incremental Term B Loans so prepaid or repaid and (B) in the case of a Repricing
Event described in clause (ii) of the definition thereof, a fee equal to 1.00%
of the aggregate principal amount of the applicable Incremental Term B Loans
outstanding immediately prior to such amendment (without duplication of any fee
paid to such Incremental Term B Lenders under clause (A) above); provided that
should any Incremental Term B Lender (or its successors or assigns) be replaced
pursuant to an amendment (including in connection with an Extension Offer
pursuant to Section 2.12 or a refinancing transaction pursuant to Section 2.13)
that results in a Repricing Event during such period, such Incremental Term B
Lender (and not any Person who replaces such Lender) shall receive a fee of
1.00% of the aggregate principal amount of the applicable Incremental Term B
Loans of such Lender assigned to a replacement Lender. Such amounts shall be due
and payable on the date of effectiveness of such Repricing Event.

 

As used herein, “Repricing Event” shall mean (i) any prepayment or repayment of
Incremental Term B Loans with the proceeds of any secured Indebtedness incurred
or guaranteed by any Obligor for the primary purpose of reducing the Applicable
Margin applicable to the Incremental Term B Loans and (ii) any amendment to the
Incremental Term B Facility the primary purpose of which is to reduce the
Applicable Margin applicable to the Incremental Term B Loans; in each case,
excluding any repayment, replacement or amendment occurring in connection with a
Change of Control or Investment not permitted under the Basic Documents as in
effect immediately prior to such Repricing Event.

 

6.              Notwithstanding anything to the contrary in the Credit Agreement
(but subject to the parenthetical in clause (vii)(w) of the first sentence of
Section 2.01(c)(ii) of the Credit Agreement), the Incremental Term B Lenders and
the Company hereby agree that the Incremental Term B Lenders shall have no
voting rights (i) in respect of amendments to Sections 9.09, 9.10 and 9.11 of
the Credit Agreement, (ii) as it relates to waivers of Section 10.01(4)(i) of
the Credit Agreement (solely as it relates to breaches of Sections 9.09, 9.10
and 9.11 of the Credit Agreement) or (iii) amendments to the definitions of “Net
Total Lease Adjusted Leverage Ratio,” “Net Secured Lease Adjusted Leverage

 

--------------------------------------------------------------------------------


 

Ratio,” “EBITDAR” or “Fixed Charges” (or any of their component definitions as
applied in such sections) for purposes of Sections 9.09, 9.10 or 9.11 of the
Credit Agreement (it being understood that any such amendment, waiver or
modification shall only require the consent of the Majority Lenders (excluding
the Incremental Term B Loans of the Incremental Term B Lenders)).

 

7.              Notwithstanding anything to the contrary in the Credit Agreement
(but subject to the parenthetical in clause (vii)(x) of the first sentence of
Section 2.01(c)(ii) of the Credit Agreement), the Incremental Term B Lenders and
the Company hereby agree that a default by the Parent or the Company in the
performance of any of its obligations under Sections 9.09, 9.10 and 9.11 of the
Credit Agreement shall not constitute a Default or Event of Default under
Section 10.01(4)(i) of the Credit Agreement with respect to the Incremental Term
B Loans unless and until the Administrative Agent on behalf of the Majority
Lenders (excluding the Revolving Commitments of Defaulting Lenders) shall have
terminated the Revolving Commitments or declared the Initial Term Loans (or any
other Class of Term Loans which benefit directly from the covenants set forth in
Sections 9.09, 9.10 or 9.11 of the Credit Agreement) to be immediately due and
payable pursuant to clauses (a) or (b) of the penultimate paragraph of
Section 10.01 of the Credit Agreement.

 

8.              The Company hereby represents and warrants that (A) no Default
or Event of Default has occurred and is continuing on and as of the date hereof
and (B) the Company is in compliance on a pro forma basis with Sections 9.09,
9.10 and 9.11 of the Credit Agreement on the date hereof as of the last day of
the latest fiscal quarter for which financial statements are available, after
giving effect to the Incremental Term B Loans.

 

9.              This Incremental Term Loan Activation Notice shall become
effective as of the date first set forth above (the “Increased Amount Date”)
upon the satisfaction of the following conditions precedent:

 

a.              The Administrative Agent shall have received this Incremental
Term Loan Activation Notice executed and delivered by the Administrative Agent,
the Company, and the Incremental Term B Lenders providing the Incremental Term B
Loans.

 

b.              The Administrative Agent shall have received evidence of payment
by the Company of such fees as the Company shall have agreed to pay or deliver
to any Incremental Term B Lender or the Administrative Agent in connection
herewith, including, without limitation, the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP, special New York counsel to the Administrative
Agent, in connection with the negotiation, preparation, execution and delivery
of this Incremental Term Loan Activation Notice and the other Basic Documents
and the extensions of credit hereunder (to the extent that statements for such
fees and expenses have been delivered to the Company).

 

--------------------------------------------------------------------------------


 

c.               The Administrative Agent shall have received (i) certified
copies of the charter and by laws (or equivalent documents) of the Company and
(ii) certified copies of all corporate authority of the Company (including,
without limitation, board of director resolutions and evidence of the
incumbency, including specimen signatures, of officers) with respect to the
execution and delivery of this Incremental Term Loan Activation Notice and
performance by the Company of its obligations under the Basic Documents to which
it is a party and each other document to be delivered by the Company from time
to time in connection herewith and the extensions of credit hereunder (and the
Administrative Agent and each Lender may conclusively rely on such certificate
until it receives notice in writing from the Company to the contrary).

 

d.              The Administrative Agent shall have received an opinion, in form
and substance reasonably satisfactory to the Administrative Agent, dated the
Increased Amount Date, of Sullivan & Worcester LLP, special New York counsel to
the Obligors, with respect to matters set forth in paragraphs 1, 2, 3, 4, 5, 7,
9 and 10 of Exhibit I-1 of the Credit Agreement as they relate to the Credit
Agreement, this Incremental Term Loan Activation Notice and the borrowings
hereunder and any other matters as the Administrative Agent or any Lender may
reasonably request.

 

e.               The Administrative Agent shall have received a reaffirmation
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the Company Guaranty, the Parent Guaranty, the Subsidiary
Guaranty, the Company Pledge Agreement, the Parent Pledge Agreement and the
Subsidiary Pledge Agreement, duly executed and delivered by the Parent, the
Company, each Subsidiary Guarantor and the Administrative Agent, as applicable.

 

f.                As of the date hereof, before and after giving effect to the
Incremental Term B Loans:

 

i.                  no Default shall have occurred and be continuing;

 

ii.               the representations and warranties made by each of the
Borrowers and the Subsidiary Guarantors in each Basic Document to which it is a
party shall be true on and as of the date of the making of such Loan or such
issuance, with the same force and effect as if made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which event they shall be true on and as of such earlier date); and

 

iii.            the borrowing of such Incremental Term B Loans by the Company
hereunder and the related incurrence of obligations by the Company do not
violate the provisions of any Senior Subordinated Debt Indenture, any other
Senior Subordinated Debt Document or any agreement governing any Senior
Unsecured Debt.

 

10.       The Company, the Incremental Term B Lenders and the Administrative
Agent hereby agree that, the Incremental Term B Loans funded pursuant to this
Incremental Term Loan

 

--------------------------------------------------------------------------------


 

Activation Notice shall constitute Loans and Incremental Term Loans for all
purposes under the Basic Documents.

 

11.       This Incremental Term Loan Activation Notice shall constitute a Basic
Document.

 

12.       This Incremental Term Loan Activation Notice shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

13.       This Incremental Term Loan Activation Notice may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

14.       JPMorgan Chase Bank, N.A. and Barclays Bank PLC shall be the Joint
Lead Arrangers and Active Bookrunners for the Incremental Term B Facility. 
Merrill Lynch, Pierce & Smith Incorporated, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., HSBC Bank USA, N.A., Morgan Stanley Senior Funding Inc., Wells Fargo
Securities, LLC, Credit Agricole S.A., Goldman Sachs Bank USA and PNC Bank,
National Association shall be the Joint Lead Arrangers and Bookrunners for the
Incremental Term B Facility. Citizens Bank, National Association, Royal Bank of
Canada-NY IBF, The Bank of Nova Scotia, SunTrust Bank and TD Bank, National
Association shall be the co-arrangers for the Incremental Term B Facility.

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

/s/ Bao Tran

 

 

Name: Bao Tran

 

 

Title: Vice President and Treasurer

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mohammad Hasan

 

 

Name: Mohammad Hasan

 

 

Title: Executive Director

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Acknowledged this 22nd day of

March, 2018.

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:

/s/ Mohammad Hasan

 

 

Name: Mohammad Hasan

 

 

Title: Executive Director

 

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Schedule

 

Date

 

Amount

 

 

 

(as a percentage of Incremental
Term B Loans funded on the
Increased Amount Date)

 

June 30, 2018

 

0.25

%

 

 

 

 

September 30, 2018

 

0.25

%

 

 

 

 

December 31, 2018

 

0.25

%

 

 

 

 

March 31, 2019

 

0.25

%

 

 

 

 

June 30, 2019

 

0.25

%

 

 

 

 

September 30, 2019

 

0.25

%

 

 

 

 

December 31, 2019

 

0.25

%

 

 

 

 

March 31, 2020

 

0.25

%

 

 

 

 

June 30, 2020

 

0.25

%

 

 

 

 

September 30, 2020

 

0.25

%

 

 

 

 

December 31, 2020

 

0.25

%

 

 

 

 

March 31, 2021

 

0.25

%

 

 

 

 

June 30, 2021

 

0.25

%

 

 

 

 

September 30, 2021

 

0.25

%

 

 

 

 

December 31, 2021

 

0.25

%

 

 

 

 

March 31, 2022

 

0.25

%

 

 

 

 

June 30, 2022

 

0.25

%

 

 

 

 

September 30, 2022

 

0.25

%

 

 

 

 

December 31, 2022

 

0.25

%

 

Annex to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

March 31, 2023

 

0.25

%

 

 

 

 

June 30, 2023

 

0.25

%

 

 

 

 

September 30, 2023

 

0.25

%

 

 

 

 

December 31, 2023

 

0.25

%

 

 

 

 

March 31, 2024

 

0.25

%

 

 

 

 

June 30, 2024

 

0.25

%

 

 

 

 

September 30, 2024

 

0.25

%

 

 

 

 

December 31, 2024

 

0.25

%

 

 

 

 

March 31, 2025

 

0.25

%

 

 

 

 

June 30, 2025

 

0.25

%

 

 

 

 

September 30, 2025

 

0.25

%

 

 

 

 

December 31, 2025

 

0.25

%

 

 

 

 

January 2, 2026

 

Unpaid Balance

 

 

5

--------------------------------------------------------------------------------